Citation Nr: 1427807	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  12-00 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent for left knee quadriceps tendon rupture repair, tendinitis, and suprapatellar effusion.

2. Entitlement to service connection for right knee disability, to include as secondary to left knee quadriceps tendon rupture repair, tendinitis, and suprapatellar effusion.

3. Entitlement to service connection for back disability, to include as secondary to left knee quadriceps tendon rupture repair, tendinitis, and suprapatellar effusion.


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1963 to February 1965.  He had subsequent service in the Army National Guard that included periods of active duty for training.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of entitlement to service connection for right knee disability being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's left knee quadriceps tendon rupture repair, tendinitis, and suprapatellar effusion is manifest by no more than moderate instability.

2. The Veteran's cervical degenerative joint disease and lumbar degenerative disc disease at L/L2-L5/S1 is not causally related to his active service and is neither due to or aggravated by his service-connected left knee disability.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 20 percent for left knee quadriceps tendon rupture repair, tendinitis, and suprapatellar effusion, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic Code 5257 (2013).

2. The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013).

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following discussion addresses the Veteran's level of disability from the time the increased rating claim was filed in September 2009.  Francisco, 7 Vet. App. 55; Hart, 21 Vet. App. 505.  

The Veteran currently has a 20 percent rating under Diagnostic Code 5257 for his left knee disability.

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee.  38 C.F.R. § 4.71a.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A30 percent rating is warranted for severe recurrent subluxation or lateral instability.  Id.

The Veteran was afforded a VA examination in October 2009.  The Veteran reported giving way, instability, pain, stiffness, weakness, incoordination, and decreased speed of joint motion in his left knee.  He reported flare-ups every three to four months prevent him from walking.  He reported he is otherwise able to stand for up to an hour and walk more than a quarter of a mile but less than a mile.  He reported using a brace and a crutch.

The examiner noted the Veteran had no patellar or meniscus abnormality, although he did have clicks or snaps and grinding in his knee.  The examiner found the Veteran had left knee pain on the lateral aspect with lateral instability.

The Veteran underwent another VA examination in May 2011.  He reported the same symptoms as on his October 2009 examination.  He said he is able to stand 15 to 30 minutes and walk one quarter of a mile.  Subpatellar tenderness was noted on examination but instability was not.  The Lachman, anterior/posterior drawer test, and varus/valgus stress test were all negative.

The Board finds that the evidence does not support finding that the Veteran's knee disability more closely approximates a severe disability.  The evidence reflects that the Veteran is able to ambulate, although he uses a brace and a crutch.  On clinical evaluation in May 2011 the VA examiner did not find instability at all.  Further, the Veteran himself has not described symptoms that would equate to severe recurrent subluxation or lateral instability.

Other Diagnostic Codes relevant to knee disabilities include 5003, 5010, 5256 through 5259, 5262-5263, and 5055.  Ratings greater than 20 percent are available under Diagnostic Code 5260 for limitation of flexion, Diagnostic Code 5261 for limitation of extension, Diagnostic Code 5262 for impairment of the tibia and fibula, and Diagnostic Code 5256 for anyklosis of the knee.  However, the Board finds that the Veteran is not entitled to a higher or separate rating under any other code.
  
The Veteran's flexion was measured on examination to no less than 110 degrees, so he does not meet the criteria for a compensable rating under Diagnostic Code 5260.  His extension was noted to be normal on examination, so a rating isn't warranted under Diagnostic Code 5261.  In determining a higher rating is not warranted the Board has considered functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40  and 4.45, but finds that the evidence does not show such additional functional loss.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran was found not to have anyklosis on examination, therefore Diagnostic Code 5256 is inapplicable.  There has also not been any indication of impairment of the tibula and fibula so as to warrant a rating under Diagnostic Code 5262.

Based on the forgoing, the Board finds that a preponderance of the evidence is against a rating in excess of 20 percent for left knee quadriceps tendon rupture repair, tendinitis, and suprapatellar effusion.  Therefore, the benefit-of-the-doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's left knee disability.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected left knee disability that would render the schedular criteria inadequate.  The Veteran's symptoms, including pain and instability are contemplated in the rating assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, the evidence does not show hospitalization due to the Veteran's left knee disability.  In addition, the Board finds the record does not reflect that the Veteran's left knee disability markedly interferes with his ability to work, although he did report he is slower to respond to emergencies than his co-workers.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  
Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2013).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.   

Service connection may also be granted on a presumptive basis for certain chronic diseases, including arthritis, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

The Veteran's service treatment records contain no complaint of or diagnosis of a spinal condition.  He denied recurrent back pain on a number of medical history reports completed and his spine was always found normal on examination during his time with the National Guard through 1999.

Further, at his May 2011 VA examination the Veteran told the examiner his neck and lower back pain began in approximately 2007.

The May 2011 examiner diagnosed cervical degenerative joint disease and lumbar degenerative disc disease at L/L2-L5/S1, but opined that the conditions are less likely than not related to his service-connected left knee condition.  The examiner opined that there are no biomechanical factors present produced by the Veteran's service-connected left knee disability which could cause his neck and lower back conditions.

No evidence relates any incident of service to the Veteran's current cervical and lumbar spinal condition.  Further, arthritis was not diagnosed within a year of the Veteran's discharge from active service.  Therefore, the Board finds that direct service connection for a back disability is not warranted.

The Board further finds that service connection is not warranted secondary to the Veteran's service-connected left knee disability.  Although the Veteran has opined there is a causal connection, the Board finds that as a lay person he does not have the education, training, or experience to opine as to the etiology of such a complicated condition as degenerative disc disease.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  Therefore, the Board finds his opinion has little probative value as to the question of etiology.

The May 2011 VA examiner has offered a competent opinion, based on an examination, that the Veteran's service-connected left knee condition is not of the type that could have caused his cervical or lumbar spinal disability.  The Board finds the examiner's opinion to have significant probative value as to the question of etiology.

Therefore, the Board finds a preponderance of the evidence is against service connection for a back disability, including cervical and lumbar degenerative disc disease, both on a direct and secondary basis.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in October 2009, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records and VA treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in October 2009 and May 2011.  The examiners, medical professionals, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  Therefore, the Board finds that the examinations are adequate with respect to the Veteran's claim for an increased rating for his left knee disability and service connection for a back disability.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).



ORDER

An increased rating in excess of 20 percent for left knee quadriceps tendon rupture repair, tendinitis, and suprapatellar effusion is denied.

Service connection for a back disability is denied.


REMAND

The Veteran contends he is entitled to service connection for a right knee disability, to include as secondary to his service-connected left knee disability.

The Veteran was afforded a VA examination in May 2011.  The examiner diagnosed right knee patellofemoral pain syndrome and lower leg inflamed varicose veins, but opined that the conditions are less likely than not related to the Veteran's service-connected left knee condition.  As part of his rationale, the examiner stated that the Veteran had no left knee instability.  Although the May 2011 examiner may not have found instability, the Board notes that the October 2009 VA examiner did find the Veteran had left knee instability.  However, the May 2011 examiner did not address that finding.

Further, the May 2011 examiner did not opine as to whether the Veteran's right knee disability may be directly related to his service.  The Board notes that a July 1993 National Guard treatment record reflects that the Veteran reported he injured his right shoulder and right knee during ambush activities.  He was diagnosed with knee strain.

Once VA undertakes to provide an examination, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that an addendum VA opinion must be obtained addressing the previous finding of left knee instability and the National Guard record reflecting a right knee injury that may have occurred during active service.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum medical opinion from the examiner who conducted the May 2011 VA examination, or if not available, another suitably qualified examiner.  A new examination is not required.

The examiner should address the October 2009 VA examiner's finding of left knee instability as well as the July 1993 National Guard treatment record showing right knee strain in offering the following opinions:

a) Is it more likely than not that the Veteran's right knee condition had its onset in active service or is otherwise related to active service?

b) Is it as least as likely as not that the Veteran's right knee condition was cause or permanently worsened beyond its normal progress by the Veteran's service-connected left knee disability, and if so, to what degree?

The claims file must be provided to the examiner for review.  

2. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


